            Case 1:20-cv-07602-RA Document 12
                                           11 Filed 11/25/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          November 25, 2020

U.S. District Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007

        Re:       Mercer v. Cadence Lodge, LLC, Case No.: 1:20-cv-7602-RA

Dear Judge Abrams:

        This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
referenced action. As previously reported, the above referenced action has been settled. Currently,
Plaintiff is waiting to receive an executed copy of the agreement from the defendant. Respectfully,
we are requesting together with counsel for the defendant, a stay of all deadlines and conferences,
for fourteen (14) days to ensure the fully executed settlement agreement may be received by all
parties and their counsel.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


                                                                             Application granted.
cc:     Erika Rosenblum, Esq. (via email only)                               SO ORDERED.




                                                                             ____________________
                                                                             Ronnie Abrams, U.S.D.J.
                                                                             November 25, 2020


   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
